Citation Nr: 1016561	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral retinal vein 
occlusion, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 25, 
1970, to June 30, 1989, with 2 years and 12 days of active 
duty prior to September 25, 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO granted service 
connection for left eye branch retinal vein occlusion and 
combined it with the Veteran's service-connected right eye 
branch retinal vein occlusion, which had been previously 
assigned a 30 percent rating.  The RO re-characterized the 
disability as bilateral eye branch retinal vein occlusion and 
continued the 30 percent rating.  The Veteran appealed, and 
in June 2008 and April 2009 the Board remanded the matter for 
further notification, evidentiary development, and 
adjudication.  

Pursuant to the Board's April 2009 remand, which instructed 
the agency of original jurisdiction to refer the Veteran's 
claim to the Director of the Compensation and Pension Service 
for evaluation, the RO in Huntington, West Virginia, in June 
2009, referred the case.  Per the Director's August 2009 
instruction, the RO entered a rating decision in November 
2009.  A 60 percent disability rating on an extra-schedular 
basis was granted, effective from February 1, 2005.


FINDING OF FACT

The Veteran's service-connected bilateral retinal vein 
occlusion is manifested by an average concentric contraction 
of the visual field to 41 degrees in the right eye and to 26 
degrees in the left eye; corrected visual acuity is no worse 
than 20/30 in the right eye and 20/800 in the left eye.




CONCLUSION OF LAW

The criteria for the assignment of an evaluation higher than 
60 percent for the Veteran's service-connected bilateral 
retinal vein occlusion have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.84a, Diagnostic Codes 6074, 
6077, 6080 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through March 2005, January 2006, and June 
2008 notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claim.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  In addition, the Veteran was provided notice in the 
January 2006 and June 2008 letters concerning the assignment 
of rating criteria and effective dates.  Hence, the Board 
finds that the Veteran has received notice of the information 
and evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the March 2005, January 2006, and 
June 2008 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2005, 
January 2006, and June 2008 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Otherwise, nothing about the evidence or any response to the 
AOJ's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Records of 
the Veteran's ongoing treatment at the Oklahoma City VA 
Medical Center have been associated with the claims file, as 
has record of a private ophthalmological examination 
conducted in February 2007.  The Veteran was given VA 
examinations in July 2005 and September 2008; reports of 
those examinations are of record.  In that connection, the 
Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on consideration of all of the pertinent evidence 
of record, to include the statements of the Veteran and his 
representative, and document that the examiners conducted a 
full ophthalmological examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the claim on appeal has been met. 38 C.F.R. § 3.159(c)(4).  
The Veteran has further been given the opportunity to submit 
evidence; he and his representative have provided written 
argument in support of his claim, and the Veteran has 
testified before the undersigned member of the Board.  
Otherwise, neither the Veteran nor his representative has 
identified, and the record does not indicate, existing 
records pertinent to the claim on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

In an August 2005 rating decision, the RO granted service 
connection for left eye branch retinal vein occlusion and 
combined it with the Veteran's service-connected right eye 
branch retinal vein occlusion, which had been previously 
assigned a 30 percent rating, re-characterizing the 
disability as bilateral eye branch retinal vein occlusion and 
continuing the 30 percent rating.  (The Veteran had also been 
previously awarded special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) on account of loss of use of an eye, 
having light perception only.)  Pursuant to the Board's April 
2009 remand, the agency of original jurisdiction (AOJ) issued 
a rating decision and supplemental statement of the case in 
November 2009 awarding the Veteran an increased rating of 60 
percent, on an extra-schedular basis, for his service-
connected bilateral eye branch retinal vein occlusion.  See 
38 C.F.R. § 3.321(b)(1) (2009).  This rating was based on an 
evaluation by the Director of the Compensation and Pension 
Service, conducted in August 2009, that found the Veteran 
should be assigned an extra-schedular evaluation of 60 
percent for his bilateral retinal vein occlusion.

Prior to the assignment of the 60 percent rating on an extra-
schedular basis, the RO evaluated the Veteran's bilateral 
retinal vein occlusion under former Diagnostic Code 6074, 
governing loss of central visual acuity.  Eye impairment is 
generally rated on the basis of impairment of central visual 
acuity.  The best distant vision after the best correction by 
glasses will be the basis for rating.  38 C.F.R. §§ 4.75, 
4.84a, Diagnostic Codes 6063-6079 (2008).  The severity of 
visual acuity loss is determined by applying the criteria set 
forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment 
of central visual acuity is evaluated from noncompensable to 
100 percent based on the degree of the resulting impairment 
of visual acuity.  38 C.F.R. § 4.84a.  For example, a 20 
percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  See 38 C.F.R. § 4.84a.

Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76 (2008).  Ratings for 
impairment of field vision are evaluated under Diagnostic 
Code 6080 (2008).  To ascertain the correct rating under 
Diagnostic Code 6080, the average concentric contraction of 
visual fields must be computed in accordance with 38 C.F.R. § 
4.76a.  Under that provision, the extent of contraction of 
the visual field in each eye is determined by recording the 
extent of the remaining visual fields in each of eight 45-
degree principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields.  The degrees lost are 
added together and then subtracted from 500.  The resulting 
figure is the total remaining degrees of visual field.  That 
figure is divided by eight to yield the average contraction 
for rating purposes.  Under Diagnostic Code 6080, concentric 
contraction of visual field to 5 degrees or less warrants a 
100 percent rating for bilateral loss, and a 30 percent 
rating for unilateral loss, or rate as 5/200 (1.5/60).  
Concentric contraction of visual field to 15 degrees but not 
to 5 degrees warrants a 70 percent rating for bilateral loss, 
and a 20 percent rating for unilateral loss, or rate as 
20/200 (6/60).  Concentric contraction of visual field to 30 
degrees but not to 15 degrees warrants a 50 percent rating 
for bilateral loss, and a 10 percent rating for unilateral 
loss, or rate as 20/100 (6/30).  Concentric contraction of 
visual field to 45 degrees but not to 30 degrees warrants a 
30 percent rating for bilateral loss, and a 10 percent rating 
for unilateral loss, or rate as 20/70 (6/21).  Concentric 
contraction of visual field to 60 degrees but not to 45 
degrees warrants a 20 percent rating for bilateral loss, and 
a 10 percent rating for unilateral loss, or rate as 20/50 
(6/15).  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  VA rates unilateral loss of 
temporal half as 10 percent disabling, or rated as 20/70 
(6/21); and unilateral loss of nasal half as 10 percent 
disabling, or as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic 
Code 6080 (2008).

(While the appeal was pending, the rating schedule for 
evaluating disabilities of the eyes was revised and amended.  
See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective 
date of the revisions is December 10, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date.  Because the Veteran's claim was 
received prior to December 10, 2008, the revised criteria are 
not for application in his case.  The Board notes that the 
amendment allows for a Veteran to request a review of an eye 
disability under the revised criteria irrespective of whether 
the Veteran's disability has increased since the last review.  
Id.  No such request has been made.)

Relevant medical evidence consists of VA examinations 
conducted in July 2005 and September 2008, as well as a 
record of private examination conducted in February 2007 and 
records of the Veteran's ongoing treatment at the Oklahoma 
City VAMC.  Treatment records from the Oklahoma City VAMC 
indicate that the Veteran has been seen regularly for 
treatment of his eye condition.  Routine optometric 
examinations have found the Veteran's corrected visual acuity 
to be no worse than 20/25 in the right eye and 20/400 in the 
left eye, at a January 2007 treatment visit.  He was also 
found in January 2005 to have 20/20 corrected visual acuity 
in the right eye, with the ability to see counting fingers at 
four feet with his left eye.  The Veteran has been diagnosed 
by his VA treatment providers with bilateral retinal vein 
occlusion.

Report of the private examination conducted in February 2007 
reflects that the examiner was again diagnosed with bilateral 
retinal vein occlusion.  Optometric examination found his 
corrected visual acuity to be 20/30 in the right eye and 
20/400 in the left eye.  Chronic cystoid macular edema in the 
left eye and macular ischemia in the right eye were also 
noted.

Report of the July 2005 examination reflects that the Veteran 
complained of loss of his central vision in the left eye 
following a retinal vein occlusion.  At that examination, the 
Veteran's corrected distant visual acuity was found to be 
20/30 in the right eye and 20/400 in the left eye.  The 
examiner found a serious retinal detachment inferiorly in the 
right eye secondary to a branch retinal vein occlusion.  
Goldmann visual fields appeared to be full in both eyes with 
several areas of scotoma superior to the visual axis in both 
eyes.   

Report of the September 2008 VA examination reflects the 
Veteran's complaints of blurry vision in the left eye and 
loss of left-side peripheral vision in both eyes.  His best 
corrected distant visual acuity was found to be 20/40+2 in 
the right eye and 20/400-2 in the left eye; however, an 
annotation in the record also referred to visual acuity with 
correction in the right eye of 20/30+ and <20/800 in the left 
eye.  Slit lamp examination was normal bilaterally.  The 
examiner diagnosed the Veteran with stable bilateral retinal 
vein occlusion.  Goldmann visual field testing was also 
performed at the September 2008 VA examination, which shows 
that the Veteran had an average concentric contraction of the 
visual field to 41 degrees in the right eye and to 26 degrees 
in the left eye.  (The calculations were based on average 
loss based on eight 45-degree principal meridians.)  The 
examiner noted in her opinion that the Veteran's reduced 
field of vision nasally and inferiorly in both eyes does not 
correlate with effects of the retinal vein occlusion but 
could not otherwise explain the etiology of the visual field 
loss.  She noted that the Veteran's eye disability did not 
necessitate rest or result in any episodic incapacity.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing in April 2008.  At the 
hearing, the Veteran testified that he was unable to complete 
his certification in industrial education because he had 
become unable to see the fine detail required to teach 
electronics.  He further testified that, although he 
continued to work at a casino and game check, he was having 
some difficulty with the detail work required by that job.  
He further complained that he had become unable to drive, due 
to compromised depth perception, and was having some 
difficulty reading.  

Upon review of the relevant medical evidence, the Board finds 
that a disability rating higher than 60 percent is not 
warranted for the Veteran's bilateral retinal vein occlusion.  
This is so for the entirety of the appeal period.  In so 
finding, the Board looks first to the Veteran's impairment of 
central visual acuity.  The Veteran's best corrected distance 
vision, based on the examinations of record, is, at worst, 
20/40 in the right eye and 20/800 (or 5/200) in the left eye.  
Under Diagnostic Code 6074, vision of one eye of 20/40 and in 
the other eye of 5/200 warrants a 30 percent rating.  As the 
Veteran's best corrected visual acuity has been shown to be 
no worse than these values, a higher disability rating is not 
warranted based on impairment of central visual acuity.

Turning to an analysis of the Veteran's impairment of field 
vision, the Board finds that a schedular disability rating 
higher than 30 percent based on impairment of field vision is 
not warranted for the Veteran's bilateral retinal vein 
occlusion.  This is so for the entirety of the appeal period.  
In so finding, the Board observes first that the VA examiner, 
in her September 2008 report, indicated that the Veteran's 
loss of field vision nasally and inferiorly were not 
attributable to his bilateral retinal vein occlusion.  
However, even considering those values in calculating the 
average concentric contraction of the Veteran's field vision, 
the average concentric contraction of the Veteran's field of 
vision in the right eye is to 41 degrees and the average 
concentric contraction of the Veteran's field of vision in 
the left eye is to 26 degrees.  Under Diagnostic Code 6080, 
the impairment of field vision can be rated as an equivalent 
visual acuity.  Using the criteria set forth in that 
diagnostic code, the impairment of field vision in the 
Veteran's right eye is equivalent to central visual acuity of 
20/70, and the impairment of field vision in the Veteran's 
left eye is equivalent to central visual acuity of 20/100.  
Using these values, and pursuant to Diagnostic Code 6078, the 
Veteran's impairment of field vision under this alternate 
analysis would warrant a disability rating of 30 percent.  

The Board thus concludes that a rating higher than 60 percent 
is not warranted, at any time during the appeal period, for 
the Veteran's service-connected bilateral retinal vein 
occlusion.  In that connection, the Board notes that, even 
were it to assign the Veteran separate ratings for his 
impairment of central visual acuity and impairment of field 
vision, the disability rating to result from those separate 
schedular rating assignments would be 50 percent under the 
combined ratings table-less than the 60 percent extra-
schedular rating he is currently assigned.  See 38 C.F.R. § 
4.25 (2009).

The Board has also considered, but does not find, that a 
higher rating is warranted under any other Diagnostic Code.  
As there is no evidence suggesting impairment of ocular 
muscle function, the provisions of Diagnostic Code 6090 are 
not for application.  Moreover, the evidence does not show 
that an increase is warranted due to rest requirements or 
episodic incapacity.  Additionally, the Veteran has not had 
any ongoing significant treatment and is not on any 
medication to treat the disability, which has been noted to 
be stable.  Further, the evidence does not show that there is 
tuberculosis of the eye, glaucoma, malignant new growths of 
the eyeball, aphakia, or other diseases of the eye to warrant 
higher ratings under other diagnostic codes.  See 38 C.F.R. § 
4.84a, Diagnostic Codes 6010-6030 (2008).

The Board has considered the Veteran's and his 
representative's contentions with regard to his claim for a 
higher rating for his service-connected bilateral retinal 
vein occlusion.  While the Board does not doubt the sincerity 
of the Veteran's belief that his disability is more severely 
disabling than reflected in the assigned rating, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter, such as the severity of a current 
disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of a rating on an extra-schedular 
basis higher than the 60 percent extra-schedular rating 
currently in effect.  See 38 C.F.R. § 3.321(b)(1).  In that 
connection, it bears emphasis that the 60 percent extra-
schedular rating currently assigned the Veteran is intended 
to compensate for the substantial impairment in earning 
capacity resulting from his service-connected disability.  As 
the Veteran himself testified in his April 2008 hearing, 
although he does experience significant adverse effects in 
his employment due to his bilateral retinal vein occlusion, 
he is currently still gainfully employed and able to carry 
out, to a large extent, the duties and requirements of his 
current occupation.  In addition, the Veteran has not been 
hospitalized for his eye disability and is taking no 
medication to treat the disability, which has been identified 
as stable.  Thus, based on the record before it, the Board 
does not find that the medical evidence demonstrates any 
unusual disability with respect to the claim that is not 
already contemplated by the 60 percent extra-schedular rating 
already assigned.  As a result, the Board concludes that a 
remand to the RO for another referral of the rating issue to 
the VA Central Office for consideration of further extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected bilateral retinal vein occlusion 
warrants a disability rating of no more than 60 percent.  
38 C.F.R. §§ 4.3, 4.7, 4.84a, Diagnostic Codes 6061 to 6080 
(2008).  This is so for the entirety of the appeal period.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to a disability rating higher than 60 percent for 
bilateral retinal vein occlusion is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


